DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 34-44 and 49-53 in the reply filed on December 13, 2021, is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang (Reg. No. 63,927) on December 27, 2021.
The application has been amended as follows: 
Cancel claims 45-48.

In view of this amendment, claims 34-44 and 49-53 remain pending in the instant application.


Terminal Disclaimer
Examiner acknowledges the terminal disclaimer referencing U.S. Patent No. 10,255,696 that was filed and approved on December 23, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 16, 2019; September 8, 2020; and December 13, 2021, are being considered by the examiner.

Allowable Subject Matter
Claims 34-44 and 49-53 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Matej’ (“Practical Considerations for 3-D Image Reconstruction Using Spherically Symmetric Volume Elements,” 1996; cited in IDS and U.S. Patent Application Nos. 15/318,253 and 15/449,506) is similar to the claimed invention at least in that it calculates voxel shape curves (Page 69, Sections A-B, image             
                
                    
                        f
                    
                    -
                
            
         is calculated as a function of coefficients             
                c
            
         and basis function             
                Φ
            
        , which forms a curve; also see Figure 1(a)) as part of an iterative reconstruction procedure (e.g. Page 68, Section I, first paragraph; Page 69, Section B).  The basis function voxel values of Matej are symmetric about the center of a voxel and are used throughout the entire voxel (see e.g. Figure 1a, which shows a radial function that extends from center).  Therefore, in Matej the basis function shape curves of a given voxel will always be the same, rather than different as required by the claimed invention.  
(Column 11, line 61, through Column 12, line 26) that shares some similarities with the claimed invention.  
Zheng describes an NDNC that computes a slope (or non-linear model) “which depends on the neighboring voxels, and results in a corresponding slope in the projected voxel footprint” (Column 12, lines 2-3) and which can be adapted to be close to the value of an adjacent voxel at their boundary (Column 12, lines 8-11).  This slope is a shape curve, as in the claimed invention.  However, Zheng only describes a single slope for a voxel, rather than a first shape curve for a first portion of a voxel and a second shape curve for a second portion of a voxel as in the claimed invention.
Zheng goes on to state that “Alternatively, the voxel is sub-divided into 2 sub-voxels (left-right or up-down) or 4 sub-voxels (4 quadrants) (generally N sub-voxels).” (Column 12, lines 12-14).  This is similar to the claimed invention in that it operates on portions of a voxel.  However, Zheng does not teach calculating any slopes (i.e. shape curves) for these portions of a voxel.  Instead, Zhang teaches that “The density of each of the sub-voxels is calculated by interpolation with neighborhood voxels on the fly” (Column 12, lines 14-15).  Accordingly, this alternative described by Zhang lacks the shape curves of the claimed invention.
One could imagine combining the two techniques described by Zhang in a manner that would yield the claimed invention – i.e. performing the voxel subdivision, but calculating slopes rather than using interpolation within the sub-voxels.  However, there is not sufficient evidence of record to demonstrate that it would have been obvious to one of ordinary skill in the art to do so.  Zhang explicitly states that these two options (Column 12, lines 15-25) and the use of interpolation appears to be intended to mitigate these concerns (Column 12, lines 18-20, “This may avoid storage of a larger image matrix, as would be the case when reconstructing using smaller voxels”).  These teachings would not suggest combination of the different NDNC techniques taught by Zhang, and may actually teach away from such a combination.
In summary, neither Matej, nor Zheng, nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the full combination of elements recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669